Case 20-13660-MBK   Doc 1    Filed 03/03/20 Entered 03/03/20 10:39:21   Desc
                            Petition Page 1 of 10
Case 20-13660-MBK   Doc 1    Filed 03/03/20 Entered 03/03/20 10:39:21   Desc
                            Petition Page 2 of 10
Case 20-13660-MBK   Doc 1    Filed 03/03/20 Entered 03/03/20 10:39:21   Desc
                            Petition Page 3 of 10
Case 20-13660-MBK   Doc 1    Filed 03/03/20 Entered 03/03/20 10:39:21   Desc
                            Petition Page 4 of 10
Case 20-13660-MBK   Doc 1    Filed 03/03/20 Entered 03/03/20 10:39:21   Desc
                            Petition Page 5 of 10
Case 20-13660-MBK   Doc 1    Filed 03/03/20 Entered 03/03/20 10:39:21   Desc
                            Petition Page 6 of 10
Case 20-13660-MBK   Doc 1    Filed 03/03/20 Entered 03/03/20 10:39:21   Desc
                            Petition Page 7 of 10
Case 20-13660-MBK   Doc 1    Filed 03/03/20 Entered 03/03/20 10:39:21   Desc
                            Petition Page 8 of 10
Case 20-13660-MBK   Doc 1    Filed 03/03/20 Entered 03/03/20 10:39:21   Desc
                            Petition Page 9 of 10
Case 20-13660-MBK   Doc 1 Filed 03/03/20 Entered 03/03/20 10:39:21   Desc
                         Petition Page 10 of 10
